IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-80,323-01



                EX PARTE FRANK ANTONIO SIMONETTI, Applicant



              ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. 20110D02096 IN THE 34TH DISTRICT COURT
                          FROM EL PASO COUNTY



        Per curiam.

                                           OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of three counts of

indecency with a child and sentenced to ten years’ imprisonment on Count I, fifteen years’

imprisonment on Count II, and thirteen years’ imprisonment on Count III.

        Applicant contends that he was deprived his right to file an appeal. The trial court has signed

findings of fact stating that Applicant was denied his right to file an appeal due to trial counsel’s

failure to timely file Applicant’s notice of appeal.
                                                                                                     2

       The trial court has recommended that Applicant be granted relief. We find, therefore, that

Applicant is entitled to the opportunity to file an out-of-time appeal of the judgment of conviction

in Cause No. 20110D02096 from the 34th Judicial District Court of El Paso County. Applicant is

ordered returned to that time at which he may give a written notice of appeal so that he may then,

with the aid of counsel, obtain a meaningful appeal. All time limits shall be calculated as if the

sentence had been imposed on the date on which the mandate of this Court issues. We hold that,

should Applicant desire to prosecute an appeal, he must take affirmative steps to file a written notice

of appeal in the trial court within 30 days after the mandate of this Court issues.



Delivered: October 30, 2013
Do Not Publish